Filed Pursuant to Rule 424(b)(3) Registration Nos. 333-161613 333-161613-01 through 333-161613-34 PROSPECTUS Wendys/Arbys Restaurants, LLC Exchange Offer for $565,000,00010.00% Senior Notes due 2016 The Notes and the Guarantees  We are offering to exchange $565,000,000 of our outstanding 10.00% Senior Notes due 2016, which were issued on June 23, 2009 and which we refer to as the initial notes, for a like aggregate amount of our registered 10.00% Senior Notes due 2016, which we refer to as the exchange notes. The exchange notes will be issued under an indenture dated as of June 23, 2009.  The exchange notes will mature on July 15, 2016. We will pay interest on the exchange notes on January 15 and July 15 of each year, commencing on January 15, 2010, to holders of record on the January 1 or July 1 immediately preceding the interest payment date.  The exchange notes will be jointly and severally guaranteed on a senior unsecured basis by most of our domestic restricted subsidiaries that guarantee our senior secured credit facilities.  The exchange notes will be our senior unsecured obligations and will rank equally with all of our existing and future senior debt, will rank senior to all of our future subordinated debt, and will effectively rank junior to all secured debt to the extent of the value of the collateral and to all liabilities of non-guarantor subsidiaries. Terms of the exchange offer  It will expire at 5:00 p.m., New York City time, on December9, 2009, unless we extend it.  If all the conditions to this exchange offer are satisfied, we will exchange all of the initial notes that are validly tendered and not withdrawn for exchange notes.  You may withdraw your tender of initial notes at any time before the expiration of this exchange offer.  The exchange notes that we will issue you in exchange for your initial notes will be substantially identical to your initial notes except that, unlike your initial notes, the exchange notes will have no transfer restrictions or registration rights.  The exchange notes that we will issue you in exchange for your initial notes are new securities with no established market for trading. Before participating in this exchange offer, please refer to the section in this prospectus entitled Risk Factors commencing on page 17. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Each broker-dealer that receives exchange notes for its own account pursuant to the exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of such exchange notes. The letter of transmittal states that by so acknowledging and by delivering a prospectus, a broker-dealer will not be deemed to admit that it is an underwriter within the meaning of the Securities Act of 1933, as amended. This prospectus, as it may be amended or supplemented from time to time, may be used by a broker-dealer in connection with resales of exchange notes received in exchange for initial notes where such initial notes were acquired by such broker-dealer as a result of market-making activities or other trading activities. Wendys/Arbys Restaurants, LLC has agreed that, for a period of 90 days after the expiration date, it will make this prospectus available to any broker- dealer for use in connection with any such resale. See Plan of Distribution. The date of this prospectus is November9, 2009. TABLE OF CONTENTS Page I NDUSTRY AND M ARKET D ATA ii P ROSPECTUS S UMMARY 1 S UMMARY OF THE E XCHANGE O FFER 6 R ISK F ACTORS 17 N OTE R EGARDING F
